DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferkdi (Pub No 20120084356 further in view of Akl (Pub No 20210076326).

Regarding claim 1 and 9 and 10,
 	Ferdi teaches a method for operation of a broadband access network of a telecommunications network, the broadband access network comprising a central office point of delivery with a switching fabric,  (interpreted as Through the use of an XMPP server 210 in the network and XMPP clients in each WTRU, media stream mobility and collaboration may be enabled. An XMPP server 210 in the network interacts with XMPP clients in each WTRU, to provide several functions 225, 235 including but not limited to: 1) session mobility and collaboration control; 2) session bookmarking; 3) peer media client detection and monitoring, see Ferdi para [0064]) the switching fabric comprising a plurality of spine network nodes (a base station 114a and a base station 114b, see para [0030]) and a plurality of leaf network nodes, (WTRUs para [0030]) wherein the central office point of delivery and/or the broadband access network comprises a central power management entity or functionality and a session management entity or functionality, (see An XMPP server 210 in the network interacts with XMPP clients in each WTRU, to provide several functions, para [064]) and wherein the plurality of spine network nodes and the plurality of leaf network nodes comprise, respectively, a local power management entity or functionality, wherein the method comprises: (interpreted as processor for power control para [0041])
 	One or more non-transitory computer-readable media having processor-executable instructions; (para [0166])
 	in a second step, subsequent to the first step, the central power management entity or functionality transmits a session transfer request message to the session management entity or functionality, the session transfer request message corresponding to requesting permission to carry over one or a plurality of sessions handled by the first leaf network node to a second leaf network node of the plurality of leaf network nodes;  (interpreted as The source WTRU 315 sends a session transfer request 325 to the XMPP server 310 via the web server 345, see Ferdi para [0069]. Also see The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment. The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122. While FIG. 1B depicts the processor 118 and the transceiver 120 as separate components, it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip, see para [0041])
 	in a third step, subsequent to the second step, the session management entity or functionality transmits a session transfer answer message to the central power management entity or functionality, the session transfer answer message corresponding to the session transfer request message; and  (interpreted as A session transfer response 335 is sent to the XMPP server 310 by the target WTRU 320 via the web server 345. The session transfer response 335 is sent to the source WTRU 315 by the XMPP server 310 via the web server 345. The source WTRU 315 terminates the original media session, see Ferdi para [0069])
 
 	However does not teach in a first step, a traffic load information message regarding the current load situation of a first leaf network node of the plurality of leaf network nodes is transmitted, by the local power management entity or functionality of the first leaf network node, to the central power management entity or functionality;
	in a fourth step, subsequent to the third step, the central power management entity or functionality transmits a traffic load execution message to the local power management entity or functionality of the first leaf network node, wherein, based on the content of the traffic load execution message, the first leaf network node is controlled for improved and/or more energy efficient operation

 	Akl teaches in a first step, a traffic load information message regarding the current load situation of a first leaf network node of the plurality of leaf network nodes is transmitted, by the local power management entity or functionality of the first leaf network node, to the central power management entity or functionality; (interpreted as In some cases, the activity level or power utilization mode of a network device 105 may be based on the load of the region served by the network device 105. For example, regions of the network that have a large load (e.g., regions that serve a large number of UEs 115 or child nodes) may include network devices 105 that are fully active or operate under power utilization modes that allow the network device to have a high level of activity, see Akl para [0125]. Also see In some examples, the signaling module 725 may detect a power status change, or a network load change, or a reporting request, or a handover request, or a reporting condition, or any combination thereof, based on the signaling configuration, where the signaling is transmitted based on the detecting, see Akl para 0185])
	in a fourth step, subsequent to the third step, the central power management entity or functionality transmits a traffic load execution message to the local power management entity or functionality of the first leaf network node, wherein, based on the content of the traffic load execution message, the first leaf network node is controlled for improved and/or more energy efficient operation
 (interpreted as instructions for transmitting second signaling to instruct a third node to operate in a second power utilization mode of the set of different utilization modes, where the third node may be a parent node, or a child node, or a neighbor node, or any combination thereof, see Akl para [0038]).
 	It would have been obvious to one of ordinary skill in the art the to combine the session transfer request taught by Ferdi with the load conditions taught by Akl since it is known in the art to send metrics to adjust systems so that cost and energy consumption is reduced.

Regarding claim 2,
 	Ferdi in view of Akl teach the method according to claim 1, wherein the first leaf network node is controlled such that: 
 	one or a plurality of sessions previously handled by the first leaf network node are carried over to the second leaf network node; and/or the first leaf network node is switched off or switched to a stand-by state or switched to an energy-saving state; and/or one or a plurality of sessions previously handled by the second leaf network node are carried over to the first leaf network node. (interpreted as instructions for transmitting second signaling to instruct a third node to operate in a second power utilization mode of the set of different utilization modes, where the third node may be a parent node, or a child node, or a neighbor node, or any combination thereof, see Akl para [0038]. AlsoThe wireless communications system 300 may configure power utilization modes of one or more network devices 105 to lower overhead and energy consumption in an over-deployed network as described with reference to FIG. 2, see Akl para [0140]).
 	It would have been obvious to one of ordinary skill in the art the to combine the session transfer request taught by Ferdi with the load conditions taught by Akl since it would have been obvious to decrease energy consumption and reduce cost.

Regarding claim 3,
 	Ferdi in view of Akl teach the method according to claim 1, wherein the central office point of delivery and/or the broadband access network comprises a plurality of line termination nodes, wherein each one of the plurality of line termination nodes is connected to at least two leaf network nodes of the plurality of leaf network nodes. (interpreted as The base station 114b in FIG. 1A may be a wireless router, Home Node B, Home eNode B, or access point, for example, and may utilize any suitable RAT for facilitating wireless connectivity in a localized area, such as a place of business, a home, a vehicle, a campus, and the like. In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN), see Ferdi para [0036]).

Regarding claim 4,
 	Ferdi in view of Akl teach the method according to claim 1, wherein each one of the plurality of leaf network nodes is connected to at least two spine network nodes of the plurality of spine network nodes, wherein the method further comprises: 
 	in a fifth step, a further traffic load information message regarding the current load situation of a first spine network node is transmitted, by the local power management entity or functionality of the first spine network node, to the central power management entity or functionality; and (interpreted as In some cases, the activity level or power utilization mode of a network device 105 may be based on the load of the region served by the network device 105. For example, regions of the network that have a large load (e.g., regions that serve a large number of UEs 115 or child nodes) may include network devices 105 that are fully active or operate under power utilization modes that allow the network device to have a high level of activity, see Akl para [0125]. Also see In some examples, the signaling module 725 may detect a power status change, or a network load change, or a reporting request, or a handover request, or a reporting condition, or any combination thereof, based on the signaling configuration, where the signaling is transmitted based on the detecting, see Akl para 0185])
 	in a sixth step, subsequent to the fifth step, the central power management entity or functionality transmits a further traffic load execution message to the local power management entity or functionality of the first spine network node, wherein, dependent on the content of the further traffic load execution message, the first spine network node is controlled for improved and/or more energy efficient operation such that the first spine network node is switched off or switched to a stand-by state or switched to an energy-saving state. (interpreted as instructions for transmitting second signaling to instruct a third node to operate in a second power utilization mode of the set of different utilization modes, where the third node may be a parent node, or a child node, or a neighbor node, or any combination thereof, see Akl para [0038]).
	It would have been obvious to one of ordinary skill in the art the to combine the session transfer request taught by Ferdi with the load conditions taught by Akl since it would have been obvious to decrease energy consumption and reduce cost.

Regarding claim 5,
 	Ferdi in view of Akl teach the method according to claim 4, wherein the traffic load information message regarding the current load situation of the first leaf network node and/or the further traffic load information message regarding the current load situation of the first spine network node either corresponds to or is related to actual load information, or to whether or not a predefined load threshold value is currently reached. (interpreted as In some cases, the activity level or power utilization mode of a network device 105 may be based on the load of the region served by the network device 105. For example, regions of the network that have a large load (e.g., regions that serve a large number of UEs 115 or child nodes) may include network devices 105 that are fully active or operate under power utilization modes that allow the network device to have a high level of activity, see Akl para [0125]. Also see In some examples, the signaling module 725 may detect a power status change, or a network load change, or a reporting request, or a handover request, or a reporting condition, or any combination thereof, based on the signaling configuration, where the signaling is transmitted based on the detecting, see Akl para 0185]).
 	It would have been obvious to one of ordinary skill in the art the to combine the session transfer request taught by Ferdi with the load conditions taught by Akl since it would have been obvious to decrease energy consumption and reduce cost.

Regarding claim 6,
 	Ferdi in view of Akl teach the method according to claim 4, wherein controlling the first leaf network node and/or the first spine network node comprises applying different decision parameters, wherein the different decision parameters include at least one threshold value and/or at least one time interval, in order to provide for a hysteresis behavior when switching off the first leaf network node and/or the first spine network node. (interpreted as n some cases, the activity level or power utilization mode of a network device 105 may be based on the load of the region served by the network device 105. For example, regions of the network that have a large load (e.g., regions that serve a large number of UEs 115 or child nodes) may include network devices 105 that are fully active or operate under power utilization modes that allow the network device to have a high level of activity. In some cases, regions that have lower loads (e.g., regions that serve a low number of UEs 115 or child nodes) may include network devices 105 that operate under power utilization modes associated with low levels of network device 105 activity, see Akl para [0125]. Examiner notes that the switching off the leaf node is an alternative limitation to the rejected energy saving mode)
	It would have been obvious to one of ordinary skill in the art the to combine the session transfer request taught by Ferdi with the load conditions taught by Akl since it would have been obvious to decrease energy consumption and reduce cost.

Regarding claim 7,
 	Ferdi in view of Akl teach the method according to claim 1, wherein the central power management entity or functionality is part of or realized within a central management switch of the broadband access network and/or of the central office point of delivery. (interpreted as In some examples, the wireless communications system 100 may be a Long Term Evolution (LTE) network, an LTE-Advanced (LTE-A) network, an LTE-A Pro network, or a New Radio (NR) network. In some examples, the wireless communications system 100 may support enhanced broadband communications, ultra-reliable (e.g., mission critical) communications, low latency communications, communications with low-cost and low-complexity devices, or any combination thereof, see Akl para para [0094]). 
 	It would have been obvious to one of ordinary skill in the art the to combine the session transfer request taught by Ferdi with broadband taught by Akl since it would have been a simple substitution of one type of access network for another to achieve the transmitting of data.


Regarding claim 8,
 	Ferdi in view of Akl teach the method according to claim 1, wherein the local power management entity or functionality within each of the plurality of spine network nodes and each of the plurality of leaf network nodes comprise or interacts with a respective load detection function, likewise being part of the plurality of spine network nodes and the plurality of leaf network nodes, respectively (interpreted as In some examples, the signaling module 725 may detect a power status change, or a network load change, or a reporting request, or a handover request, or a reporting condition, or any combination thereof, based on the signaling configuration, where the signaling is transmitted based on the detecting, see Akl para [0085]).
	It would have been obvious to one of ordinary skill in the art the to combine the session transfer request taught by Ferdi with broadband taught by Akl since it would have been a simple substitution of one type of access network for another to achieve the transmitting of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461